Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
2.	Applicant’s arguments filed 11/22/2020 have been full considered but are not persuasive.
	Applicant argued that, none of the cited prior art references discloses “documenting, with the historical information in the centralized repository, the established policies responsible for causing the past actions” recited in independent claims 1, 8, and 15. Laron does not disclose the above-cited claim limitations. Examiner respectfully disagrees.
	In response to Applicant’s argument, Laron teaches creating a new revision entry in a revision history log (e.g., documenting historical information), the new revision entry corresponding to the modification event (e.g., causing by past action); identifying a relevant revision entry in the revision history log corresponding to a revision of the file or folder with respect to which the modification event was implemented (paragraph 0010). Revision control (e.g., cause by) system comprises a file revision engine, the file revision engine is configured to maintain revision history logs in respect of one or more reference areas, and to update each revision history log according to a predefined policy (e.g., cause by policy), in response to modification events which occur in respect of the files within the relevant reference area. In case each node is configured to serve more than one user, each user-profile may be associated with different revision history logs corresponding to the relevant reference areas of that specific user. A reference area refers to at least one specific storage space, which is accessible to the file revision engine. File modification events which occur in respect of files and/or folders in the reference area are monitored by revision engine (paragraphs 0150, 0152). A revision policy unit is connected to revision manager and comprises the operation rules (e.g., documenting historical information by rules) and configurations of the revision manager. The revision manager operation rules and configuration include reference area configurations, revision history log configurations and revision history log update policy (paragraph 0157). Revision history log update policy refers to the update rules of the file revision manager, the revision policy unit is configured to enable to define, and store the revision manager update-policy. Revision manager update policy may include parameters, the types of events and operations which initiate a revision history log update; whether an update is triggered automatically by system or user. In case of an automatic scheduled update (e.g., established policy cause by time range) it may include a minimal and maximal time interval between updates of the revision history log; whether the update should occur immediately after each modification event, or whether an update occurs after a predefined number of modification events or other policy parameters. Revision history log update policy may include parameters such as a minimal time to wait before a modification event is handled to create a new revision-entry (fallow addressing frequent modification events as a single revision), a time interval after which the revision engine begins scanning for modifications (paragraphs 0161, 0167). In case of a delete event, there may be other methods of denoting the event. For example, instead of creating a new revision-entry or in addition to it, an indication that the associated file has been deleted may be added to the relevant revision-entry of the deleted file. The deletion indication may be any type of metadata including a specific deletion time stamp and a deletion flag. The specific manner in which a file-deletion should be handled may be indicated by the policy stored in the revision policy unit (paragraph 0204). In the first stage an update cycle is initiated, the update cycle may be initiated in response to various events. An update cycle may be initiated automatically according to a predefined policy. For example, an update cycle may be initiated according to a predefined schedule, or it may be initiated in case a member of a channel was disconnected from the channel overlay for a predefined period of time. The conditions and policy for initiating an update cycle may be stored in the channel configuration unit (paragraph 0226). A user operating node can instruct the node to activate revision control system. The user defines a reference area RA1-1 (e.g. via policy unit) for the revision control system with the help of user interface (paragraph 0265; see also elements 130, 135, 205 of figures 1-2). In response, revision control system creates revision history log (e.g., document history information) RHL1-1 and allocates past-revisions repository on data storage (e.g., centralized repository). Once the reference area is defined (e.g., document based on predefined policy; see also element 140 of figure 2), revision engine begins to track modification events (e.g., past actions) which are performed in respect of files (e.g., history log data) and folders (e.g., storage in centralized repository) which are stored within reference area RA1-1. As mentioned, information in respect of modification events may be obtained by revision engine from the operating system, the file-system of node or from the user interacting with the revision control through user input (paragraph 0266). At the onset of its operation revision engine performs a scan over reference area RA1-1, with a searching criterion set (e.g. defined in policy unit) to search for all files and folders (e.g., information and storages) in the reference area, in order to identify modification events in respect of existing revisions in reference area RA1-1 (paragraphs 0267-0269).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
3.	Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sim-Tang et al. (US Patent Publication No. 2005/0262097 A1, hereinafter “Sim-Tang”) in view of Gokhale et al. (US Patent Publication No. 2014/0337664 A1, hereinafter “Gokhale”) and Laron et al. (US Patent Publication No. 2013/0173530 A1, hereinafter “Laron”).
As to Claim 1, Sim-Tang teaches the claimed limitations:
“A method for tracking past actions performed in association with a data set” as the host driver provides a method and apparatus for capturing real-time data transactions in the form of an event journal that is provided to the data management system (paragraph 0009).
“identifying a plurality of sources of historical information describing past actions performed on a data set over time, wherein the sources are disparate products that record the historical information in different formats and locations, and the past actions include at least one of deleting, modifying, and moving the data set” as system for moving real-time (e.g., over time) data events across a plurality of devices in a network for simultaneous data protection, replication, and access services (title). A data management system (DMS) provides a wide range of data services to data sources associated with a set of application host servers. The data management system typically comprises one or more regions (e.g., from the plurality of sources), with each region having one or more clusters. A given cluster has one or more nodes that share storage. To facilitate the data service, a host driver embedded in an application server connects an application and its data to a cluster. The host driver provides a method and apparatus for capturing real-time data transactions in the form of an event journal that is provided to the data management system (abstract). The enterprise comprises a primary data tier and a secondary data tier distributed over IP-based wide area networks. Wide area network interconnects two primary data center and wide area network interconnects a regional or satellite office to the rest of the enterprise. The primary data tier comprises application servers running various applications such as databases, email servers, file servers, and the like, together with associated primary storage, network attached storage, storage area network. The data management server nodes create a logical layer that offers object virtualization and protected data storage. The secondary data tier is interconnected to the primary data tier, preferably through one or more host drivers to provide real-time data services (paragraph 0025). Another data service that is provided long term archive management. Long term archive management is a policy based service where the protected data sources are managed automatically within the DMS network. One or more management policies may be implemented, for example, a policy based on the retention period of obsolete data, a policy based on the maximum retention history of living data, a policy based on change tracking of given data, or policies based on data subscription, archive relocations, on-going verification, and the like (paragraph 0032). Assume the data source is pre-configured to distribute data to two different DMS regions (e.g., locations). To this end, two replicas are created, namely: DMS data source 2 and DMS data source 3, the upload events and the real time data and application events are continuously pushed from DMS data source 1 to DMS data sources 2 and 3 using the data distribution service (paragraph 0049; see also figures 4 and 5). For the active objects to manage history of sequential access binary blob such as database journal activities, a binary page of sequentially appended records structure can be used in the DMS. Records management is designed for managing property type of sequential access binary blob. There are three different types of record management namely--formatted records, unformatted records, and file object associated records. Formatted records are a sequence of well-defined records, each record is of specific structure of fields. This type of record can be used to track SQL requests of a database history, or email activities of an email server history. A formatted record can also be used to track real-time events associated with any data object. Unformatted records are a sequence of binary record chunks. The boundary of unformatted records can be tracked using formatted record management structure. This type of record can be used to track sequential binary journal of a database or sequential journal file of any application. The characteristic of this type of binary journal is that records are always appended to the end and never override previous records. File object associated records are sequences of meta-information containing binary data updates to an associated file object. A file object associated record is used to track the location and length of each modification to a file object (paragraph 0079). A data management method, comprising: for each of a set of one or more data sources, receiving, as a continuous data history, given application events and data; and storing the data history according to a given data structure and format; and parsing the given data structure and format to reconstruct a point-in-time from the data history (claim 19).
“Gathering the historical information from the plurality of sources” as an initial copy with the continuous events journal with changes, are pushed to the host driver in the host server. The host driver assembles the data into the local storage (paragraph 0043). A region may have one or more DMS clusters, with all DMS clusters preferably tracked by the DMS via DMS cluster active objects. The cluster object also contains cluster statistic and status information. A node object contains configuration information, statistics and status about the node. Volume information includes all the raw storage volumes that are provisioned to the DMS. It also includes the DMS partitioning of the raw storage volumes, and the assignment of the partitions to storage groups (paragraphs 0126).
 “Collecting the historical information and storing the historical information in a centralized repository” as a data source is a representation of a related group of fine grain data. For example, a data source may be a directory of files and subdirectory, or it may be a database, or a combination of both. A data source 312 inside a DMS cluster captures a range of history and continuous changes of, for example, an external data source in a host server. A data source may reside in one cluster, and it may replicate to other clusters or regions based on subscription rules. If a data source exists in the storage of a DMS cluster, preferably it can be accessed through any one of the DMS nodes in that cluster (paragraphs 0028, 0066, 0077; see also figure 3).
Sim-Tang does not explicitly teach the claimed limitation “determining established policies that caused the past actions, the established policies including at least one of policies to delete a data set when a specified generation limit has been reached, policies to delete a data set when the data set has been backed up or archived elsewhere, policies to delete a data set when the data set has reached a specified age, and policies to migrate a data set when data in the data set has reached a specified temperature or age”.
	Gokhale teaches for recovery and/or regulatory compliance purposes, it is therefore useful to generate copies of the primary data. Accordingly, the information management system includes one or more secondary storage computing devices and one or more secondary storage devices configured to create and store one or more secondary copies of the primary data and associated metadata. Creation of secondary copies can help in search and analysis efforts and meet other information management goals, such as: restoring data and/or metadata if an original version is lost (e.g., by deletion, corruption); allowing point-in-time recovery; complying with regulatory data retention and electronic discovery requirements; reducing utilized storage capacity; facilitating organization and search of data; improving user access to data files across multiple computing devices and/or hosted services; and implementing data retention policies (paragraphs 0085-0086). Monitoring completion of and providing status reporting related to secondary storage operations; tracking age information relating to secondary copies, secondary storage devices, and comparing the age information against retention guidelines; tracking movement of data within the information management system; tracking logical associations between components in the information management system (paragraphs 0115-0118). Because backup operations generally involve maintaining a version of the copied data in primary data and also maintaining backup copies in secondary storage devices, they can consume significant storage capacity. To help reduce storage consumption, an archive operation according to certain embodiments creates a secondary copy by both copying and removing source data. Or, seen another way, archive operations can involve moving some or all of the source data to the archive destination. Thus, data satisfying criteria for removal (e.g., data of a threshold age or size) may be removed from source storage. The source data may be primary data or a secondary copy, depending on the situation. As with backup copies, archive copies can be stored in a format in which the data is compressed, encrypted, deduplicated, and/or otherwise modified from the format of the original application or source copy. In addition, archive copies may be retained for relatively long periods of time and, in some cases, are never deleted. Archive copies are generally retained for longer periods of time than backup copies (paragraphs 0173). For example, an HSM copy may include data from primary data or a secondary copy that is larger than a given size threshold or older than a given age threshold and that is stored in a backup format (paragraph 0192).
Sim-Tang and Gokhale disclose similar methods and apparatuses for data management services. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include within Sim-Tang determining established policies that caused the past actions as described in Gokhale provide data analysis operations include content indexing operations and classification operations which can be useful in leveraging the data under management to provide enhanced search and other features (paragraph 0200) in Sim-Tang’s system. It would have been obvious to treat Sim-Tang and Gokhale as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems. The Examiner’s conclusion that claim 1 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at_, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Sim-Tang and Gokhale does not teaches the claimed limitation “documenting, with the historical information in the centralized repository, the established policies responsible for causing the past actions”.
Laron teaches each node can be used by multiple users where each user is associated with a specific user profile, defining the preferences and configuration of that user and relating to specific data in respect of that user for example: specific reference areas, system configuration (policy), revision history log (paragraph 0149). Revision control system comprises a file revision engine, the file revision engine is configured to maintain revision history logs in respect of one or more reference areas, and to update each revision history log according to a predefined policy (e.g., established policies), in response to modification events (e.g., action) which occur in respect of the files within the relevant reference area. In case each node is configured to serve more than one user, each user-profile may be associated with different revision history logs corresponding to one specific storage space (e.g., centralized repository) in a file-system, which is accessible to the file revision engine. File modification events which occur in respect of files are monitored by revision engine (paragraph 0150). File revision engine comprises a revisions manager, a file system monitor and revision policy unit, the revision manager is configured to create and manage a revision history log for the files which are stored within the reference area and are being monitored by system (paragraph 0152). Criteria are defined in terms of metadata fields. Such criteria may specify a modification-time stamp which tells (e.g., how to) monitor to search for files which were modified after a specified modification time and date. In case the scanning operation locates files that satisfy the predefined criteria, file-system monitor may alert revision manager (paragraph 0155), (paragraph 0010), (paragraphs 0265-0269).
Sim-Tang, Gokhale, and Laron disclose similar methods and apparatuses for management of remote services. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include within Sim-Tang and Gokhale documenting the historical information in the centralized repository by specific policies as described in Laron system provide a file revision-control system configured for storing and managing a revision history log, and for enabling to track and manage, compare and retrieve revisions which can be stored and managed in a designated data-repository (abstract). 
It would have been obvious to treat Sim-Tang, Gokhale, and Laron as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems. The Examiner’s conclusion that claim 1 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. 

As to Claim 2, Sim-Tang does not explicitly teach the claimed limitation “Wherein determining the established policies comprises determining where the established policies originated”.
Laron teaches (paragraphs 0149-0155).
Sim-Tang, Gokhale, and Laron disclose similar methods and apparatuses for management of remote services. It would have been obvious to treat Sim-Tang, Gokhale, and Laron as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems. The Examiner’s conclusion that claim 1 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. 

As to Claim 3, Sim-Tang teaches the claimed limitations:
“Wherein gathering the historical information comprises gathering the historical information at established intervals” as (paragraphs 0066, 0077, 0126).

As to Claim 4, Sim-Tang teaches the claimed limitations:
 	“wherein the historical information is selected from the group consisting of: job names associated with past actions performed on the data set; system names associated with past actions performed on the data set; timestamps associated with past actions performed on the data set; and user identifiers associated with past actions performed on the data set” as (paragraphs 0060, 0064).
	Gokhale teaches (paragraphs 0296-0297).

As to Claim 5, Sim-Tang teaches the claimed limitations:
 	“Wherein the past actions are selected from the group consisting of: delete actions, define actions, rename actions, migration actions, volume-to-volume movement actions, expiration actions, return-to-scratch actions, and movement-to-a-new-catalog actions” as (paragraphs 0031, 0036, 0053, 0062, 0074, 0079).
	Gokhale teaches (paragraphs 0181, 0186, 0260).
	
As to Claim 7, Sim-Tang teaches the claimed limitations:
 	“wherein storing the historical information comprises generating at least one record that documents the historical information and includes, in a key value associated with each record, a name of the data set” as (paragraphs 0030, 0070, 0093, 0102).

As to claims 8-12, and 14 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-5, and 7. In addition, Sim-Tang teaches a data management system provides a wide range of data services to data sources associated with a set of application host servers. The data management system typically comprises one or more regions, with each region having one or more clusters (paragraph 0009). Therefore these claims are rejected for at least the same reasons as claims 1-5, and 7.

As to claims 15-19 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-5. In addition, Sim-Tang teaches a data management system provides a wide range of data services to data sources associated with a set of application host servers. The data management system typically comprises one or more regions, with each region having one or more clusters (paragraph 0009). Therefore these claims are rejected for at least the same reasons as claims 1-5.

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
03/05/2021											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156